PER CURIAM.
Appellants, the defendants in this personal injury case, received a jury verdict in their favor. We find that the trial court abused its discretion when it granted plaintiffs’ motion for a new trial based on the alleged misconduct of defense counsel. The record fails to support the trial court’s reasons for its finding that defense counsel’s overall presentation was calculated to prejudice the jury against the plaintiffs. Therefore, the trial court’s finding of cumulative error is likewise unsupported by the record. See Cummins Alabama, Inc. v. Allbritten, 548 So.2d 258 (Fla. 1st DCA), rev. denied, 553 So.2d 1164 (Fla.1989). Accordingly, we reverse the trial court’s order granting a new trial and remand to the trial court with direction to reinstate the final judgment initially entered in favor of appellants.
GLICKSTEIN, C.J., and HERSEY, J., concur.
LETTS, J., dissents without opinion.